Exhibit 10.25

 

SUPPLEMENTAL AGREEMENT

 

This Supplemental Agreement (this “Agreement”), is made and entered into as of
the 27th day of February, 2015, by and among each of the purchasers listed on
Schedule 2 attached hereto (collectively, “Purchaser”), American Realty Capital
Hospitality Operating Partnership, L.P., a Delaware limited partnership (“ARC
OP”), American Realty Capital Hospitality Trust, Inc., a Maryland corporation
(“ARC REIT”), Nicholas S. Schorsch, an individual (“NSS”), William M. Kahane, an
individual (“WMK”), Edward M. Weil, Jr., an individual (“MW”), and Peter M.
Budko, an individual (“PMB”, and together with NSS, WMK and MW, the “Individual
Indemnitors”, and the Individual Indemnitors, together with ARC OP and ARC REIT,
the “ARC Indemnitors”), Whitehall Street Global Real Estate Limited Partnership
2007, a Delaware limited partnership (“Whitehall Street”), Whitehall Parallel
Global Real Estate Limited Partnership 2007, a Delaware limited partnership
(“Whitehall Parallel”, and together with Whitehall Street, “Whitehall”), and
each of the seller parties (“Sellers”) listed on Schedule 1 to that certain
Amended and Restated Real Estate Sale Agreement, dated as of November 11, 0214,
by and between Sellers and Purchaser (as amended, modified or supplemented from
time to time, the “Sale Agreement”). Any capitalized term used but not defined
herein shall have the meaning ascribed thereto in the Sale Agreement.

 

WITNESETH:

 

WHEREAS, Purchaser and Sellers previously entered into the Sale Agreement;

 

WHEREAS, the Sale Agreement requires Purchaser to, and cause the ARC Indemnitors
to, enter into this Agreement on the Closing Date for the benefit of Whitehall
and Sellers;

 

WHEREAS, each of the ARC Indemnitors have a direct or indirect interest in
Purchaser and/or otherwise a material financial relationship with Purchaser such
that they will receive substantial economic and other benefits from the
consummation of the transactions described in the Sale Agreement and the
compliance by Purchaser with the Sale Agreement;

 

WHEREAS, in connection with Purchaser’s consummation of the Debt Assumption,
Whitehall is required to provide certain indemnification agreements and/or
guarantees in connection with the Assumed Debt as described in Section 2.4.2 of
the Sale Agreement (any such indemnification agreements and guarantees, as
amended, modified, supplemented or reaffirmed from time to time, the “Whitehall
Guarantees”); and

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby covenant and agree as follows:

 

1.          Guaranty Reimbursement.

 

(a)          If, at any time, Whitehall is called upon to satisfy any obligation
under any of the Whitehall Guarantees (each, a “Claim”), or Whitehall makes a
payment in connection with any of the Whitehall Guarantees (each, a “Payment”),
then, in each case,

 

 

 

 

within three (3) Business Days after the ARC Indemnitors receive notice of the
Claim or Payment by Whitehall, as applicable, the ARC Indemnitors shall, in the
case of a Claim, satisfy in full the amount of the Claim and, in the case of a
Payment, reimburse Whitehall in cash for the full amount of such Payment
(together with interest thereon at a per annum rate equal to fifteen percent
(15%) from the date upon which Whitehall has first made the Payment in question
through the date of reimbursement to Whitehall in full). The ARC Indemnitors
shall be jointly and severally liable for all such reimbursement obligations.
The term “Payment” shall include, without limitation, all attorneys’ fees and
disbursements, court costs and experts’ and consultants’ fees and disbursements
incurred in connection with any of the Whitehall Guarantees or in enforcing any
rights hereunder. For the avoidance of doubt, no ARC Indemnitor shall have any
obligation to satisfy any Claim or make any reimbursement in respect of a
Payment hereunder to the extent that both such Claim or Payment arises under the
Whitehall Guarantees and (i) such Whitehall Guarantees are continuations of the
Guaranty and Environmental Indemnity under the Assumed Debt prior to Closing and
such Claim or Payment arises from the actions of Whitehall or its affiliates
occurring prior to the Closing or (ii) such Claim or Payment arises from the
actions of Whitehall or its affiliates (it being agreed that none of Purchaser
Holdco or its subsidiaries shall be deemed an affiliate of Whitehall unless a
Change of Control (as defined below) has occurred).

 

(b)          The reimbursement obligations of each ARC Indemnitor hereunder are
absolute, irrevocable and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligation giving rise to the
Claim or Payment or any agreement or instrument relating thereto, or any
substitution, release or exchange of any other guarantee of or security for any
obligation, and, to the fullest extent permitted by applicable law, irrespective
of any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor; it being the intent of
the parties hereto that such obligations shall be absolute and unconditional
under any and all circumstances. With respect to its obligations hereunder, each
ARC Indemnitor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any other
party exhaust any right, power or remedy or proceed against any person or
entity.

 

(c)          The obligations of the ARC Indemnitors hereunder shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of such ARC Indemnitor in respect of any obligation hereunder is
rescinded or must be otherwise restored by the person receiving such payment,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

 

(d)          To the extent that any of the foregoing payment or reimbursement
obligations is unenforceable by virtue of any law, public policy or common law
doctrine, the party that would have had the obligation to make a payment or
reimbursement with respect thereto agrees to contribute the maximum portion that
it is permitted to contribute under applicable law to the payment and
satisfaction of its liability under such payment and reimbursement obligations.

 

2

 

 

(e)          Each of the provisions of this Section 1 shall survive the
termination of, or release of Whitehall under, any of the Whitehall Guarantees.

 

2.          Preferred Guarantees. On the date hereof, each of the Individual
Indemnitors shall join and deliver to Sellers, as contemplated in Section 4.3.8
of the Sale Agreement, (a) the Bad Boy Guaranty (in the form attached to the
Sale Agreement as Exhibit E-2) (the “Bad Boy Guaranty”), (b) the Mandatory
Redemption Guaranty (in the form attached to the Sale Agreement as Exhibit E-3)
and (c) the Environmental Indemnity Agreement (in the form attached to the Sale
Agreement as Exhibit E-4), the failure of which shall constitute a material
default of Purchaser under the Sale Agreement.

 

3.          Monthly Payment to Whitehall.

 

(a)          So long as the Whitehall Guarantees remain in effect, if at any
time ARC OP or ARC REIT, either individually or in the aggregate, satisfy the
net worth and liquidity requirements for a Replacement Guarantor under the Loan
Agreement, Purchaser and the ARC Indemnitors shall use their diligent efforts to
have ARC OP and/or ARC REIT serve as the sole Guarantor under the Assumed Debt
and to have Whitehall released from its obligations under the Whitehall
Guarantees in accordance with Section 7.2 of the Loan Agreement (but without
limitation of any of the payment obligations described under Section 1 hereof).

 

(b)          In the event that Whitehall has not been released from each of the
Whitehall Guarantees in accordance with Section 7.2 of the Loan Agreement by the
date that is eighteen (18) months after the Closing Date, ARC OP and ARC REIT,
on a joint and several basis, shall pay to Whitehall the sum of Eight Million
and No/100ths Dollars ($8,000,000.00) per annum, payable monthly in equal
installments in arrears in cash on the first (1st) business day of each month,
until such time that Whitehall has been released from each of the Whitehall
Guarantees in accordance with Section 7.2 of the Loan Agreement (it being
understood that such amounts shall be in addition to any amounts payable under
Section 1 hereof, whether before or after the date of such release).
Notwithstanding the foregoing, in the event that both a Changeover Notice (as
defined in the Purchaser Holdco Operating Agreement) has been delivered in
accordance with the Purchaser Holdco Operating Agreement and a Qualified
Preferred Equity Vehicle Change of Control (as such term is defined in the Loan
Agreement) has occurred in accordance with the Loan Agreement (the occurrence of
both of the foregoing, a “Change of Control”), ARC OP and ARC REIT shall have no
further obligation to make the payments under this Section 3(b) that would have
accrued from and after the effective date of such Qualified Preferred Equity
Vehicle Change of Control (it being agreed that this sentence shall not apply
with respect to amounts that have accrued prior to the effective date of such
Qualified Preferred Equity Vehicle Change of Control).

 

4.          Bankruptcy, etc.

 

3

 





 

(a)          In the event that any entity becomes subject to any proceeding or
petition under Title 11 of the United States Code entitled “Bankruptcy”, as
amended from time to time, or any successor statute or statutes or any rules and
regulations promulgated thereunder, or any other federal or state bankruptcy or
insolvency law, or comparable foreign laws relating to bankruptcy, insolvency or
creditors’ rights (such laws, statutes and rules, collectively, “Bankruptcy
Laws” and any such proceeding or petition thereunder, a “Bankruptcy
Proceeding”), such that Whitehall may have liability or loss under any of the
Whitehall Guarantees (each such entity subject to any such Bankruptcy
Proceeding, a “Subject Debtor”), each ARC Indemnitor shall pay over to Whitehall
(within three (3) Business Days of the receipt thereof) the full amount of any
benefits received by any such ARC Indemnitor or its controlled affiliates by
virtue of such Bankruptcy Proceeding (including, without limitation, any
distributions received in respect of a plan of reorganization or so-called “363”
or comparable sale, any fees or any other payments from or relating to any of
the Real Property or any direct or indirect interest therein). In addition, each
of the ARC Indemnitors agrees that none of them or their respective controlled
affiliates shall (i) directly or indirectly participate in or otherwise provide
or originate any so-called “debtor-in-possession financing” to any Subject
Debtor, (ii) directly or indirectly cause or permit any Subject Debtor to
solicit or accept any such “debtor-in-possession financing” from any ARC
Indemnitor or any controlled affiliate thereof, (iii) accept any direct or
indirect stock or other equity interest (including any participations, warrants
or options) in or any notes, bonds, debentures or other any financial
instruments issued by or on behalf of any Subject Debtor (each, a “Retained
Interest”) or any other financial benefit (including fees for services) in
respect of any Bankruptcy Proceeding or otherwise participate in any so-called
“new value plans” (or any comparable transactions) in connection with any such
Bankruptcy Proceeding and (iv) during the pendency of any such Bankruptcy
Proceeding, directly or indirectly cause or permit any Subject Debtor to solicit
or accept any equity contributions from any ARC Indemnitor or controlled
affiliate of any ARC Indemnitor in return for any Retained Interest or other
financial benefit (including fees for services). In the event that any of the
ARC Indemnitors or controlled affiliates receive any Retained Interest despite
their respective obligations set forth clauses (iii) and (iv), it shall
immediately sell to Whitehall and the Sellers (to be apportioned between them at
the direction of Whitehall and the Sellers) all such Retained Interests for an
aggregate purchase price equal to ten dollars ($10.00).

 

(b)          Each of the ARC Indemnitors agrees that none of them or their
respective controlled affiliates shall seek or encourage substantive
consolidation under the Bankruptcy Laws in respect of any Subject Debtor.

 

(c)          Each of the ARC Indemnitors agrees that none of them or their
respective controlled affiliates shall contest, oppose or object to any motion
made by any of Whitehall, the Sellers or their respective affiliates to obtain
relief from the automatic stay or to reinstate the automatic stay under any
Bankruptcy Law with respect to any Bankruptcy Proceeding.

 

4

 

 

5.          Representations and Warranties. Each of the Purchaser and the ARC
Indemnitors represents and warrants, on a joint and several basis, to Whitehall
and the Sellers as follows:

 

(a)          Such party has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of such party, enforceable
in accordance with its terms and conditions, except as such enforceability may
be limited by bankruptcy, insolvency, liquidation, moratorium, reorganization or
other similar laws affecting rights of creditors generally and by general
principles of equity (regardless of whether considered in a proceeding at law or
in equity). Such party is not required to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to perform its obligations under this Agreement.

 

(b)          Neither the execution and the delivery of this Agreement, nor the
performance of such party’s obligations hereunder, will (i) to the extent such
party is an entity, violate any provision of the organizational documents of
such party, (ii) violate any statute, regulation, rule, injunction, judgment,
order, decree, charge or other restriction of any government, governmental
agency, or court to which such party is subject or (iii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice or consent which has not been given or obtained, under any
agreement, contract, lease, license, instrument, or other arrangement to which
such party is bound or to which such party’s assets are subject.

 

6.          Enforcement; Amendments; Waivers. No delay on the part of Whitehall
or any Seller in the exercise of any right or remedy arising under this
Agreement or otherwise with respect to all or any part of any obligation
hereunder, shall operate as a waiver thereof, and no single or partial exercise
by Whitehall or any Seller of any such right or remedy shall preclude any
further exercise thereof. No modification or waiver of any of the provisions of
this Agreement shall be binding upon any party hereto, except as expressly set
forth in a writing duly signed and delivered by the party against whom such
modification or waiver is sought. Failure by Whitehall or any Seller at any time
or times hereafter to require strict performance by the ARC Indemnitors or
Purchaser of all or part of their respective obligations hereunder shall not
waive, affect or diminish any right of any party at any time or times hereafter
to demand strict performance thereof. Any determination by a court of competent
jurisdiction of the amount of any obligation hereunder shall be conclusive and
binding on the parties hereto. Each of Purchaser and the Sellers agree that any
default or breach by any of the Purchaser or the ARC Indemnitors of their
respective obligations hereunder shall constitute a material default or breach
under the Sale Agreement.

 

7.          Interest; Enforcement Costs. Any amounts not paid hereunder when due
shall accrue interest (without duplication of any interest provided for in
Section 1(a) hereof) at a per annum rate equal to fifteen percent (15%) from the
time such amounts were due until such amounts (together with any accrued and
unpaid interest) is paid in full. In the event that

 

5

 

 

Purchaser or any ARC Indemnitor shall breach or fail to timely perform any
provision of this Agreement, the ARC Indemnitors shall, on a joint and several
basis, immediately upon demand by any of Whitehall or the Sellers pay all of
Whitehall or the applicable Sellers’ costs and expenses (including court costs
and attorneys’ fees) incurred by them in the enforcement hereof or the
preservation of their rights hereunder.

 

8.          Separate Right of Action. A separate right of action hereunder shall
arise each time any of Whitehall or any Seller acquires knowledge of any matter
which may require payment or action pursuant to this Agreement or of any
violation of any of the terms hereof. Separate and successive actions may be
brought hereunder to enforce any of the provisions hereof at any time and from
time to time. No action hereunder shall preclude any subsequent action, and each
party hereby waives and covenants not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

 

9.          Effectiveness; Termination; Release.

 



(a)          This Agreement shall become effective upon its execution by each of
the parties hereto.

 

(b)          This Agreement shall continue in full force and effect and may not
be terminated or otherwise revoked until either all of the obligations hereunder
have been discharged or all applicable statutes of limitation with respect
thereto have expired, whichever occurs later, or except as expressly set forth
in a writing duly signed and delivered by each of the parties hereto.

 

(c)          At any time prior to the declaration of a Changeover Event (as
defined in the Purchaser Holdco Operating Agreement), if Whitehall has been
released from the Whitehall Guarantees in accordance with Section 7.2 of the
Loan Agreement, the ARC Indemnitors shall be entitled to request the release of
any Individual Indemnitor from its obligations hereunder so long as, (i) such
Individual Indemnitor does not then owe any amounts to any of Whitehall or the
Sellers hereunder and (ii) following such release, the remaining ARC Indemnitors
continue(s) to satisfy the Net Worth Threshold and Liquid Assets Threshold
requirements set forth in Section 5.2 of the Bad Boy Guaranty (without
duplication). In connection with any release of an Individual Indemnitor
pursuant to this Section 9, Whitehall shall execute and deliver a release of
such Individual Indemnitor from all liability hereunder.

 

10.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each party hereto and their respective successors,
permitted assigns, heirs, estates and legal representatives. None of Purchaser
or any ARC Indemnitor shall have the right to assign or transfer its rights or
obligations under this Agreement without the prior written consent of Whitehall
and the Sellers, and any attempted assignment without such consent shall be null
and void. All references to the singular shall be deemed to include the plural
where the context so requires. All references to the plural shall be deemed to
include the singular where the context so requires.

 

6

 

 

11.         Governing Law; Jurisdiction; Waivers.

 

(a)          This Agreement has been negotiated, executed and delivered and
shall be governed by and construed in accordance with the laws of the State of
New York from time to time in effect, without giving effect to the State of New
York’s principles of conflicts of law. EACH PARTY HERETO AGREES THAT ALL ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE TRIED AND LITIGATED IN STATE OR FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK, UNLESS SUCH ACTIONS OR PROCEEDINGS ARE
REQUIRED TO BE BROUGHT IN ANOTHER COURT TO OBTAIN SUBJECT MATTER JURISDICTION
OVER THE MATTER IN CONTROVERSY. TO THE EXTENT PERMITTED BY LAW, EACH PARTY
HERETO IRREVOCABLY WAIVES ANY RIGHT ANY PARTY HERETO MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT ANY PARTY HERETO IS NOT SUBJECT
TO THE JURISDICTION OF THE AFORESAID COURTS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11. SERVICE OF
PROCESS, SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST ANY PARTY
HERETO, MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO ANY SUCH PARTY'S ADDRESS INDICATED IN SECTION 12 HEREOF.

 

(b)          THE PARTIES HERETO HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVE, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE OTHER PARTY HERETO
UNDER THIS AGREEMENT OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY,
ANY AND EVERY RIGHT EITHER OF THEM MAY HAVE TO (A) INJUNCTIVE RELIEF, (B) A
TRIAL BY JURY, (C) INTERPOSE ANY COUNTERCLAIM THEREIN (EXCEPT FOR ANY COMPULSORY
COUNTERCLAIM WHICH, IF NOT ASSERTED IN SUCH SUIT, ACTION OR PROCEEDING, WOULD BE
WAIVED), AND (D) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT,
ACTION OR PROCEEDING.

 

12.         Notices. Any notice, report, demand or other instrument authorized
or required to be given or furnished pursuant to this Agreement shall be in
writing and shall be given in accordance with the procedures for delivering
notice under the Sale Agreement and given (i) in the case of Whitehall or
Sellers, to the notice parties set forth for the Sellers in the Sale Agreement,
or (ii) in the case of the ARC Indemnitors or Purchaser, to the addresses set
forth on Schedule 1 attached hereto.

 

13.         Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision

 

7

 

 

shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

14.         Further Assurances. At any time, and from time to time after the
date hereof, each of Purchaser and the ARC Indemnitors shall, without further
consideration and at its own cost and expense, execute and deliver such
additional agreements, instruments documents or certificates and take such
further action as shall reasonably be requested by Whitehall or any Seller in
order to carry out the provisions of this Agreement.

 

15.         Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supercedes all prior agreements and understandings to the extent that it
relates to such subject matter, and it is agreed that there are no terms,
understandings, representations, or warranties, express or implied, other than
those set forth herein; provided, however, that the foregoing does not affect in
any manner the Sale Agreement, which such agreement shall continue to be
enforceable in accordance with its terms.

 

16.         No Third Party Beneficiary. This Agreement is for the purpose of
defining the respective rights and obligations of the parties hereto and is not
for the benefit of any creditor or other third party.

 

17.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute a duplicate original, but all of
which together shall constitute one and the same instrument.

 

18.         Consultation. Each of the parties hereto represents and warrants
that it has consulted with its advisors and counsel with respect to its
obligations under this Agreement and the adequacy of the consideration that it
has received with respect thereto, and that such consideration is in all
respects adequate and the value thereof is not less than the value of its
obligations under this Agreement.

 

[Signatures on Following Pages]

 

8

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement on the date first above written.

 



  PURCHASER:             American Realty Capital Hospitality Portfolio Member,
LLC, a Delaware limited liability company             By: American Realty
Capital Hospitality     Operating Partnership, L.P., its sole member            
  By: American Realty Capital Hospitality Trust, Inc.,       its general partner
                By:         Name: Jonathan Mehlman       Title: CEO and
President

 

  ARC Hospitality Portfolio I Owner, LLC, a Delaware   limited liability company
          By:         Name: Jonathan Mehlman     Title: CEO and President      
    ARC Hospitality Portfolio I TFGL Owner, LLC, a   Delaware limited liability
company           By:        Name: Jonathan Mehlman   Title: CEO and President  
        ARC Hospitality Portfolio I BHGL Owner, LLC, a   Delaware limited
liability company           By:         Name: Jonathan Mehlman     Title: CEO
and President           ARC Hospitality Portfolio I PXGL Owner, LLC, a  
Delaware limited liability company           By:       Name: Jonathan Mehlman  
Title: CEO and President





 

[Signatures continue on next page]

 



 

 

 



  ARC Hospitality Portfolio I GBGL Owner, LLC, a   Delaware limited liability
company           By:         Name: Jonathan Mehlman     Title: CEO and
President           ARC Hospitality Portfolio I NFGL Owner, LLC, a   Delaware
limited liability company           By:         Name: Jonathan Mehlman    
Title: CEO and President           ARC Hospitality Portfolio I MBGL 1000 Owner,
LLC, a Delaware limited liability company           By:         Name: Jonathan
Mehlman     Title: CEO and President           ARC Hospitality Portfolio I MBGL
950 Owner, LLC, a   Delaware limited liability company           By:        
Name: Jonathan Mehlman     Title: CEO and President           ARC Hospitality
Portfolio I NTC Owner, LP, a
Delaware limited partnership   By: ARC Hospitality Portfolio I NTC Owner GP,  
LLC, its general partner           By:       Name: Jonathan Mehlman     Title:
CEO and President

  

[Signatures continue on next page]

 

 

 

 



  ARC Hospitality Portfolio I DLGL Owner, LP, a
Delaware limited partnership           By: ARC Hospitality Portfolio I NTC Owner
GP,   LLC, its general partner           By:         Name: Jonathan Mehlman    
Title: CEO and President           ARC Hospitality Portfolio I SAGL Owner, LP, a
Delaware limited partnership           By: ARC Hospitality Portfolio I NTC Owner
GP,   LLC, its general partner           By:         Name: Jonathan Mehlman    
Title: CEO and President           ARC Hospitality Portfolio II Owner, LLC, a
Delaware   limited liability company           By:         Name: Jonathan
Mehlman     Title: CEO and President           ARC Hospitality Portfolio II NTC
Owner, LP, a
Delaware limited partnership           By: ARC Hospitality Portfolio II NTC
Owner GP,   LLC, its general partner           By:         Name: Jonathan
Mehlman     Title: CEO and President

 

[Signatures continue on next page]

 

 

 



 



  ARC INDEMNITORS:           AMERICAN REALTY CAPITAL
HOSPITALITY OPERATING PARTNERSHIP,
L.P.       By: American Realty Capital Hospitality Trust,
Inc., its general partner           By:         Name: Jonathan Mehlman    
Title: CEO and President           American Realty Capital
Hospitality Trust, Inc.     By:         Name: Jonathan Mehlman   Title: CEO and
President

 

[Signatures continue on next page]

 

 

 

 

  NICHOLAS S. SCHORCSH           Name: Nicholas S. Schorsch

 

[Signatures continue on next page]

 

 

 

 

  WILLIAM M. KAHANE          

Name: William M. Kahane

 

[Signatures continue on next page]

 

 

 

 

  EDWARD M. WEIL, JR.           Name: Edward M. Weil, Jr.

 

[Signatures continue on next page]

 

 

 

 

  PETER M. BUDKO           Name: Peter M. Budko

 

[Signatures continue on following page]

 

 

 



 

  WHITEHALL:          

 

    Whitehall Street Global Real
Estate Limited Partnership 2007,     a Delaware limited partnership          
By: WH Advisors, L.L.C. 2007,       a Delaware limited liability company      
Its: General Partner               By:           Name:      

Title:

 



   

Whitehall PARALLEL Global REAL
ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

              By: WH Parallel Advisors, L.L.C. 2007,       a Delaware limited
liability company       Its: General Partner                 By:           Name:
       

Title:





 

[Signatures continue on following page]

 

 

 





 

SELLERS:   W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company   By: WNT Mezz I, LLC, a Delaware limited
liability company, its Managing
Member     By:     Name:     Title:  


 

W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership   By: W2007 Equity Inns Realty Gen-Par,
LLC, a Delaware limited liability
company, its General Partner     By:     Name:     Title:  


 

W2007 EQI DALTON PARTNERSHIP,
L.P., a Tennessee limited partnership   By: W2007 EQI Financing Corporation VI,
a Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

[Signatures continue on following page]

 

 

 

 

W2007 EQI HOUSTON PARTNERSHIP,
L.P., a Tennessee limited partnership   By: W2007 EQI FL Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

W2007 EQI CARLSBAD PARTNERSHIP, L.P.,
a Tennessee limited partnership   By: W2007 EQI Carlsbad Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

W2007 EQI HI AUSTIN PARTNERSHIP,
L.P., a Tennessee limited partnership   By: W2007 EQI HI Austin Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

[Signatures continue on following page]

 

 

 

 

W2007 EQI NAPERVILLE
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI Naperville Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

W2007 EQI COLLEGE STATION
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI College Station
Corporation, a Tennessee corporation,
its General Partner     By:     Name:     Title:  


 

W2007 EQI EAST LANSING
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI FL Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

[Signatures continue on following page]

 

 

 

 

W2007 EQI INDIANAPOLIS
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI Indianapolis Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

W2007 EQI KNOXVILLE
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI Knoxville Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

W2007 EQI MILFORD CORPORATION,
a Tennessee corporation   By: W2007 EQI Milford Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  




 

[Signatures continue on following page]

 

 

 

 



 

W2007 EQI ORLANDO 2

PARTNERSHIP, L.P., a Tennessee limited

partnership

      By:

W2007 EQI FL Corporation, a

Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

 

W2007 EQI URBANA PARTNERSHIP,

L.P., a Tennessee limited partnership

      By:

W2007 EQI FL Corporation, a

Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

 

W2007 EQI RIO RANCHO

PARTNERSHIP, L.P., a Tennessee limited

partnership

      By:

W2007 EQI FL Corporation, a

Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

[Signatures continue on following page]

 

 

 

 

  W2007 EQI LOUISVILLE
PARTNERSHIP, L.P., a Tennessee limited
partnership       By: W2007 EQI Financing Corporation VI,
a Tennessee corporation, its General
Partner         By:       Name:       Title:  

 

  W2007 EQI AUGUSTA PARTNERSHIP,
L.P., a Tennessee limited partnership       By: W2007 EQI FL Corporation, a
Tennessee corporation, its General
Partner         By:       Name:       Title:  

 

  W2007 EQI ORLANDO PARTNERSHIP,
L.P., a Tennessee limited partnership       By: W2007 EQI Orlando Corporation, a
Tennessee corporation, its General
Partner         By:       Name:       Title:  

 

[Signatures continue on following page]

 

 

 

 



 

W2007 EQI SEATTLE PARTNERSHIP,

L.P., a Tennessee limited partnership

      By:

W2007 EQI FL Corporation, a

Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

 

W2007 EQI JACKSONVILLE

PARTNERSHIP I, L.P., a Tennessee

limited partnership

      By:

W2007 EQI Financing Corporation VI,

a Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

 

W2007 EQI ASHEVILLE

PARTNERSHIP, L.P., a Tennessee limited

partnership

      By:

W2007 EQI Financing Corporation VI,

a Tennessee corporation, its General

Partner

        By:       Name:       Title:  

 

[Signatures continue on following page]

 

 

 

 

W2007 EQI SAVANNAH 2
PARTNERSHIP, L.P., a Tennessee limited
partnership   By: W2007 EQI FL Corporation, a
Tennessee corporation, its General
Partner     By:     Name:     Title:  


 

[Signatures continue on following page]

 

 

 

Schedule 1

 

Notice Addresses

 

If to Whitehall   or Sellers: c/o Goldman Sachs Realty Management, L.P.   6011
Connection Drive   Irving, Texas 75039   Attn: Greg Fay   Facsimile No.: (972)
368-3699   Telephone No.: (972) 368-2743     with copies to: Whitehall Street
Global Real Estate Limited Partnership 2007   c/o Goldman, Sachs & Co.   200
West Street   New York, New York 10282   Attn: Chief Financial Officer  
Facsimile No.: (212) 357-5505   Telephone No.: (212) 902-5520     and: Sullivan
& Cromwell LLP   125 Broad Street   New York, New York 10004   Attention:
Anthony J. Colletta, Esq.   Facsimile No. (212) 291-9029 If to Purchaser or  
ARC Indemnitors: c/o American Realty Capital   405 Park Avenue   New York, New
York 10022   Attn: Jon Mehlman   Facsimile No.: (212) 421-5799  

Telephone No.: (646) 626-8857 

    with a copy to: c/o American Realty Capital   405 Park Avenue   New York,
New York 10022   Attn: Michael Ead   Facsimile No.: (212) 421-5799   Telephone
No.: (646) 381-0604



 

 

 

 

Schedule 2

 

Purchaser

 

ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company

 

ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I GBGL Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company

 

ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership

 

ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership

 

ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership

 



 

